` UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-01209 Bridges Investment Fund, Inc. (Exact name of registrant as specified in charter) 8401 West Dodge Road, Suite 256 Omaha, Nebraska 68114 (Address of principal executive offices) (Zip code) Edson L. Bridges III 8401 West Dodge Road, Suite 256 Omaha, Nebraska 68114 (Name and address of agent for service) (402) 397-4700 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period: September 30, 2015 Item 1. Schedule of Investments. BRIDGES INVESTMENT FUND, INC. SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2015 (Unaudited) Title of Security Shares Cost Value COMMON STOCKS - 85.88% Administrative and Support Services - 0.98% PayPal Holdings, Inc. (a) $ $ Ambulatory Health Care Services - 1.04% DaVita Healthcare Partners, Inc. (a) $ $ Amusement, Gambling, and Recreation Industries - 3.03% The Walt Disney Co. $ $ Beverage and Tobacco Product Manufacturing - 4.24% Altria Group, Inc. $ $ PepsiCo, Inc. Philip Morris International, Inc. $ $ Broadcasting (except Internet) - 1.54% Comcast Corp. - Class A Special Common Stock $ $ Chemical Manufacturing - 10.78% Allergan Plc (a) $ $ Ecolab, Inc. Gilead Sciences, Inc. Johnson & Johnson Perrigo Company Plc Valeant Pharmaceuticals International, Inc. (a) $ $ Computer and Electronic Product Manufacturing - 8.88% Apple, Inc. $ $ QUALCOMM, Inc. $ $ Couriers and Messengers - 0.89% United Parcel Service, Inc. - Class B $ $ Credit Intermediation and Related Activities - 7.15% Capital One Financial Corp. $ $ JPMorgan Chase & Co. Wells Fargo & Co. $ $ Food Services and Drinking Places - 1.53% Starbucks Corp. $ $ Health and Personal Care Stores - 3.64% Express Scripts Holding Co. (a) $ $ Insurance Carriers and Related Activities - 2.35% Berkshire Hathaway, Inc. - Class B (a) $ $ Machinery Manufacturing - 1.41% Roper Technologies, Inc. $ $ Nonstore Retailers - 2.30% Amazon.com, Inc. (a) $ $ Oil and Gas Extraction - 1.04% Continental Resources, Inc. (a) $ $ Other Information Services - 5.71% Facebook, Inc. (a) $ $ Google, Inc. - Class A (a) Google, Inc. - Class C (a) $ $ Petroleum and Coal Products Manufacturing - 1.42% Chevron Corp. $ $ Professional, Scientific, and Technical Services - 18.86% Biogen, Inc. (a) $ $ Celgene Corp. (a) Cognizant Technology Solutions Corp. - Class A (a) MasterCard, Inc. Priceline Group, Inc. (a) Visa, Inc. - Class A $ $ Rail Transportation - 4.13% Union Pacific Corp. $ $ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.35% BlackRock, Inc. $ $ T. Rowe Price Group, Inc. $ $ Transportation Equipment Manufacturing - 1.61% Eaton Corp. Plc $ $ TOTAL COMMON STOCKS $ $ EXCHANGE TRADED FUNDS - 10.23% Funds, Trusts, and Other Financial Vehicles - 10.23% iShares Core S&P Mid-Cap ETF $ $ iShares Core S&P Small-Cap ETF iShares MSCI EAFE ETF iShares NASDAQ Biotechnology ETF TOTAL EXCHANGE TRADED FUNDS $ $ Principal Amount Cost Value CORPORATE BONDS - 0.89% Broadcasting (except Internet) - 0.19% Comcast Corp. 6.500%, 01/15/2017 $ $ $ Building Material and Garden Equipment and Supplies Dealers - 0.18% Home Depot, Inc. 5.400%, 03/01/2016 $ $ Funds, Trusts, and Other Financial Vehicles - 0.27% Spectra Energy Capital, LLC 8.000%, 10/01/2019 $ $ Machinery Manufacturing - 0.25% Applied Materials, Inc. 7.125%, 10/15/2017 $ $ TOTAL CORPORATE BONDS $ $ Shares Cost Value SHORT-TERM INVESTMENTS - 3.02% Mutual Fund - 3.02% SEI Daily Income Trust Treasury Fund, 0.01%(b) $ $ TOTAL SHORT-TERM INVESTMENTS $ $ TOTAL INVESTMENTS - 100.02% $ $ LIABILITIES IN EXCESS OF OTHER ASSETS - (0.02)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of the value of net assets. (a) Non Income Producing (b) Variable rate security; the rate shown is the effective date as of September 30, 2015. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows:1 Cost of Investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ 1Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Financial Accounting Standards Board ("FASB") accounting standards codification "Fair Value Measurements and Disclosures" Topic 820 ("ASC 820"), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: • Level 1 - Unadjusted quoted prices in active markets for identical investments. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices of similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The valuation techniques used by the Fund to measure fair value for the nine months ended September 30, 2015 maximized the use of observable inputs and minimized the use of unobservable inputs.During the nine months ended September 30, 2015, no securities held by the Fund were deemed as Level 3. The following is a summary of the inputs used as of September 30, 2015, in valuing the Fund's investments carried at fair value: Description Level 1 Level 2 Level 3 Total Investments Common Stock $ $
